Citation Nr: 0523794	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder, claimed as residuals of a broken back.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as residuals of a knee injury.

3.  Entitlement to service connection for a bilateral hip 
disorder, claimed as residuals of a hip injury.

4.  Entitlement to service connection for bilateral foot 
disorder, claimed as residuals of a foot injury.

5.  Entitlement to service connection for a left shoulder 
disorder, claimed as residuals of a left shoulder injury.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
January 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for residuals 
of a broken back, residuals of injury to the knees, residuals 
of injury to the hips, residuals of injury to the feet, and 
residuals of injury to the left shoulder.  The RO also denied 
service connection for multiple joint arthritis.  

In statements submitted in support of his service connection 
claims, the veteran asserts that he now has arthritis of the 
lumbosacral spine, knees, hips, feet and left shoulder.  And 
he maintains these arthritic changes stem from one alleged 
injury during service.  He does not claim trauma-induced 
arthritis of joints other than the lumbosacral spine, knees, 
hips, feet and left shoulder.  So having reviewed the 
appellate record, the Board determines that a separate issue 
of service connection for multiple joint arthritis, involving 
joints other than the lumbosacral spine, knees, hips, feet 
and left shoulder, is not before the Board.

To the extent the veteran is alleging entitlement to service 
connection for arthritis in these various joints, this 
contention will be addressed in this decision

A hearing was held in January 2004 at the RO before a local 
hearing officer.  The veteran also more recently had a video 
conference hearing in June 2005 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Transcripts of the 
proceedings are of record.

The RO certified the veteran's appeal to the Board in 
December 2004.  He sent additional evidence directly to the 
Board in May and July 2005.  His representative, acting on 
his behalf, waived the right to have this additional evidence 
initially considered by the RO.  38 C.F.R. § 20.1304 (2004).  
So the Board's review of the record includes this additional 
evidence, as requested.


FINDINGS OF FACT

1.  A disorder of the lumbosacral spine, including arthritis, 
was not shown to be present during service or within the 
first year after service; and the weight of competent medical 
evidence does not relate current degenerative changes of the 
lumbosacral spine to military service.  

2.  A disorder of the knees, including arthritis, was not 
shown to be present during service or within the first year 
after service; and the weight of competent medical evidence 
does not relate current degenerative changes of the knees to 
military service.

3.  A disorder of the hips, including arthritis, was not 
shown to be present during service or within the first year 
after service; and the weight of competent medical evidence 
does not relate current degenerative changes of the hips to 
military service.

4.  A disorder of the feet, including arthritis, was not 
shown to be present during service or within the first year 
after service; and the weight of competent medical evidence 
does not relate current degenerative changes of the feet to 
military service.

5.  A disorder of the left shoulder, including arthritis, was 
not shown to be present during service or within the first 
year after service; and the weight of competent medical 
evidence does not relate current degenerative changes of the 
left shoulder to military service.


CONCLUSIONS OF LAW

1.  A disorder of the lumbosacral spine was not incurred in 
or aggravated by service and arthritis of the lumbosacral 
spine may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A disorder of the knees was not incurred in or aggravated 
by service and arthritis of the knees may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

3.  A disorder of the hips was not incurred in or aggravated 
by service and arthritis of the hips may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  



4.  A disorder of the feet was not incurred in or aggravated 
by service and arthritis of the feet may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

5.  A disorder of the left shoulder was not incurred in or 
aggravated by service and arthritis of the left shoulder may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the claimant by letter dated in 
December 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request his confidential medical treatment records from 
private medical providers.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the claimant of the evidence needed to prevail.  
The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOCs what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, as mentioned, the December 2001 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's October 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, both I 
and II.

With respect to the VCAA letter of December 2001, the 
claimant was requested to respond within 60 days.  38 C.F.R. 
§ 3.159(b)(1) (2004) was invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5103(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In his statements and testimony during his personal hearings, 
the veteran contended that he sustained multiple injuries 
during a parachute training jump into Cuba when his parachute 
failed to open properly.  He claims that, while in Marine 
Corps boot camp, he was selected for paramilitary training in 
order to participate in a covert military deployment in Cuba 
around May 1960.  He asserts that he was detailed to an Army 
base at Fort Bragg, North Carolina, for paratroop training.  
He maintains that he was treated for his injuries at 
Guantanamo Naval Base, Cuba, for several weeks after the 
parachute jump, and was in a cast from his crotch to his 
waist and from his thighs to his ankles.

Additionally, the veteran asserts that records of his 
injuries are not available because of the covert nature of 
the operations.  In support of his assertions, he provided an 
unidentified article, as well as material from websites 
discussing Central Intelligence Agency (CIA) covert and 
paramilitary operations during 1959 and 1960 leading up to 
the Bay of Pigs invasion in Cuba.

The veteran's service personnel records disclose that he 
performed recruit training at a Marine Corps installation at 
Parris Island, South Carolina, and advanced training at a 
Marine Corps installation at Camp Lejeune, North Carolina.  
There is no reference to his having been detailed to an army 
installation nor is there reference to his having received 
paratrooper training.  Upon completion of basic and advanced 
training, he was sent in July 1960 to the Marine Detachment, 
London, England, and he departed that station in July 1962.  
In October 1962, he embarked by plane, at Cherry Point, North 
Carolina, and arrived the same day at the United States Naval 
Base, Guantanamo Bay, Cuba.  In December 1962, he departed by 
ship from Guantanamo Bay, Cuba, and arrived several days 
later at Morehead City, North Carolina.  Navy Judge Advocate 
General (JAG) records state that he sustained an unspecified 
injury in June 1961 and an unspecified injury in July 1963.

The veteran's service medical records reveal that he was 
evaluated in May 1963 for complaints of foot pain attributed 
to a foot strain; objective clinical examination showed 
normal architecture of his feet.  In July 1963, he was 
involved in a motor vehicle accident wherein he sustained an 
injury to his nose.  He also complained of lower back pain 
following that accident; some lumbar area tenderness was 
detected, but X-ray examination showed that the lumbar spine 
was within normal limits.  His other service medical records 
are entirely unremarkable for reference to injuries or 
defects involving his knees, hips, or left shoulder.  
These records also do not mention or contain any indication 
of complaints, findings or treatment for multiple injuries 
following trauma - including any parachute jump injuries.  
There also were no pertinent defects during an examination in 
January 1964 for separation from service.  The veteran's 
military service ended that same month.

Records from private doctors indicate that diagnostic imaging 
of the veteran's joints was performed in 1997.  It was found 
that he had degenerative changes of the lumbosacral spine, 
including disc disease and arthritis, as well as spinal 
stenosis.  There also was evidence of spinal surgery.  It was 
further learned that he also had degenerative 
changes/arthritis in his left hip and left knee.

A February 2002 statement from William C. Logan, Jr., M.D., 
indicates the veteran had back, leg and buttock pain and 
neuropathy.  The physician stated that he had reviewed the 
veteran's military medical records.  He remarked that 
spondylosis, stenosis, and significant and premature 
degenerative disc and joint disease almost certainly resulted 
from injuries sustained during a failed parachute jump into 
Cuba.

A VA examination was performed in March 2003.  The examiner 
indicated that he had reviewed the veteran's medical records.  
The diagnosis was spondylosis and spinal stenosis and 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  The physician stated that it was at least 
as likely as not, or greater than 50 percent likelihood, that 
the veteran's current back disability had its onset in 
military service - particularly with regard to the episode 
of a parachute opening only partially and him falling 3000 
feet onto sandy ground.

Another diagnosis provided by the March 2003 VA examiner was 
osteoarthritis of the right shoulder, status post trauma to 
that shoulder sustained in a rugby game in military service.  
In fact, service connection has been granted for that 
condition.  There is no medical evidence in the record, 
however, of a current left shoulder disorder.

Another VA examination was performed in March 2004 by the 
same physician who had examined the veteran in March 2003.  
The examiner again reported having reviewed the record.  The 
report of the second examination contains a more 
in-depth discussion of the veteran's service medical records 
than did the report of the first examination.  The veteran 
attributed a broken back, broken left hip, broken left knee, 
and broken ankle to a fall during a parachute jump in 
service.  
X-ray examination showed minimal degenerative changes in his 
right hip and in his feet.  Again noted were degenerative 
changes in his lumbosacral spine.

The March 2004 VA examiner remarked that he found no 
indication in the records that there had ever been a failed 
parachute jump or any treatment at Guantanamo Bay.  
Additionally, the examiner traced no current back or hip 
problems to a documented motor vehicle accident during the 
veteran's military service.  As well, the examiner remarked 
that the veteran mentioned a current foot problem, but 
observed that it was most likely related to nerve root 
compression down the left leg into the foot.  But the 
examiner could find no signs of a current, specific foot 
problem that would be related to any motor vehicle accident 
or other event during military service, including a foot 
sprain referred to in a May 1963 service medical record.  

The examiner went on to state that the main issue was in 
trying to determine if the veteran had a serious injury from 
a defective parachute.  It was observed that, if he actually 
fell 3000 feet landing in soft sand because his parachute did 
not open, he would have been killed.  According to the 
examiner, if one could not accept the account of a defective 
parachute as factual, then there was no evidentiary support 
that a condition involving the back, left or right hip or 
feet originated in service.

According to the medical and other evidence mentioned, 
degenerative changes of several of the veteran's joints - 
including arthritis, were first objectively confirmed during 
1997, so more than 30 years after he completed military 
service in 1964.  Hence, his arthritis in these joints was 
not initially manifested while on active duty in the military 
or within the one-year presumptive period after his service 
ended..  And as explained below, the weight of the medical 
evidence currently of record also does not otherwise causally 
relate his multiple joint arthritis to his military service 
- including to injuries purportedly sustained in any failed 
parachute jump.

A VA physician, who twice examined the veteran and reviewed 
the claims file, ultimately determined that current 
degenerative changes of the lumbosacral spine, feet, and 
right hip are not attributable to his military service.  The 
examiner provided a definitive opinion with a rationale, 
which he supported with references to the veteran's medical 
records.  The Board is well aware that this examiner 
initially determined that current degenerative changes of the 
lumbosacral spine were at least as likely as not related to 
trauma sustained in the alleged parachute jump during 
service.  But, as mentioned, the supplemental report from 
this same examiner includes a much more detailed discussion 
of the service medical records.  And in that discussion, the 
examiner specifically pointed out that the service medical 
records make no mention whatsoever of the alleged parachute 
jump injury.  As an explanation for this, the veteran says 
the injury occurred during a covert training exercise - so 
the records, even if they exist, are or at least were 
classified.  Bear in mind, though, even if true, the examiner 
also commented specifically about the unlikelihood of the 
veteran's survival if he indeed fell from 3000 feet, 
as alleged, and even if he landed in soft sand, as also 
alleged.  So this VA examiner's opinion is very persuasive 
and independently supported by the relevant medical and other 
evidence.  It therefore receives a lot of probative weight 
because it has a proper factual foundation.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).



By contrast, the Board assigns less probative weight to Dr. 
Logan's opinion linking the current degenerative changes of 
the veteran's lumbosacral spine to the alleged injury 
sustained in the parachute jump during service.  Dr. Logan 
reports having reviewed the service medical records, which do 
not mention a parachute jump injury, yet he determined that 
back trauma was caused by that event even though it has not 
been independently verified to have occurred.  One factor for 
assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Dr. Logan's opinion appears 
to be little more than a bare conclusion predicated on an 
essentially unqualified acceptance of the veteran's history 
of back trauma sustained in the alleged parachute jump.  So 
his opinion is insufficient to establish that the veteran's 
current lumbosacral spine disorder had its onset in military 
service, as his opinion rests on an inaccurate factual 
predicate.  Reonal v. Brown, 5 Vet.App. 458 (1993).

Also submitted in support of the claims were statements on 
the veteran's behalf from several individuals.  His 
Congressman, as well as a former service comrade and now 
representative of a veterans service organization (VSO), 
attested to the veteran's integrity and good character.  They 
stated his word should be trusted about events for which 
records were not readily available.  As well, one former 
service comrade stated he was involved in training during 
1960 for a deployment to Cuba, and he recalled the veteran 
mentioning that he was involved in training for a covert, top 
secret mission.  Another former service comrade recalled the 
veteran had trouble carrying his sea bag while he and the 
veteran were preparing to board a troop transport ship for 
England.  In any event, none of these lay individuals offered 
an opinion about the etiology of the veteran's current 
degenerative changes of multiple joints.  

The Board has considered testimony from the veteran and his 
spouse relating current degenerative changes of several of 
his joints to injuries sustained in the alleged parachute 
jump during service.  Their statements amount to an opinion 
about a matter of medical causation.  And there is no 
indication from the record that they have medical training or 
expertise.  So, as a lay persons, they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For these reasons, the claims for service connection must be 
denied because the preponderance of the evidence is 
unfavorable, so there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a lumbosacral spine disorder, claimed 
as residuals of a broken back, is denied.

Service connection for a bilateral knee disorder, claimed as 
residuals of a knee injury, is denied.

Service connection for a bilateral hip disorder, claimed as 
residuals of a hip injury, is denied.

Service connection for bilateral foot disorder, claimed as 
residuals of a foot injury, is denied.

Service connection for a left shoulder disorder, claimed as 
residuals of a left shoulder injury, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


